Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-2-1994

Tabas, et al. v. Tabas, et al.
Precedential or Non-Precedential:

Docket 92-1495




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Tabas, et al. v. Tabas, et al." (1994). 1994 Decisions. Paper 2.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/2


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT



Nos. 92-1495; 92-1529



HARRIETTE S. TABAS; RICHARD S. TABAS;
NANCY C. TABAS; GERALD LEVINSON,
As Executors of the Estate of CHARLES L. TABAS,
                       Appellants, No. 92-1495

v.

DANIEL M. TABAS; JOSEPH P. CAMPBELL;
JAMES J. MCSWIGGAN; LEE A. TABAS; ROBERT TABAS;
SUSAN TABAS TEPPER; LINDA TABAS STEMPEL;
JOANNE TABAS WURZAK; CAROL TABAS STOFMAN; HOWARD WURZAK,
                          Appellants, No. 92-1529




On Appeal From the United States District Court
For the Eastern District of Pennsylvania
(D.C. Civil Action No. 91-01355)



Argued:   January 26, 1993

     Before:   GREENBERG, ROTH and LEWIS, Circuit Judges

(Opinion Filed May 2, l994 )



    Opinion 94A0693P.03 has been vacated by Order Granting Rehearing in
banc - see order 94A6093R.03 for details


Footnotes

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT



Nos. 92-1495; 92-1529
HARRIETTE S. TABAS; RICHARD S. TABAS;
NANCY C. TABAS; GERALD LEVINSON,
As Executors of the Estate of CHARLES L. TABAS,
                       Appellants, No. 92-1495

v.

DANIEL M. TABAS; JOSEPH P. CAMPBELL;
JAMES J. MCSWIGGAN; LEE A. TABAS; ROBERT TABAS;
SUSAN TABAS TEPPER; LINDA TABAS STEMPEL;
JOANNE TABAS WURZAK; CAROL TABAS STOFMAN; HOWARD WURZAK,
                          Appellants, No. 92-1529




On Appeal From the United States District Court
For the Eastern District of Pennsylvania
(D.C. Civil Action No. 91-01355)



Argued:   January 26, 1993

     Before:   GREENBERG, ROTH and LEWIS, Circuit Judges

(Opinion Filed May 2, l994 )



    Opinion 94A0693P.03 has been vacated by Order Granting Rehearing in
banc - see order 94A6093R.03 for details


Footnotes